MORRISON, Presiding Judge.
Relator, an inmate of the Texas Prison System, seeks his release by writ of habeas corpus, alleging that the sentence by virtue of which he is confined is void because the indictment upon which he was convicted charged him with the offense of statutory rape while the jury found him guilty of assault with intent to rape.
The offense of assault with intent to commit the crime of rape is a lesser and included offense to the offense of rape. Carr v. State, 158 Tex.Cr.R. 337, 255 S.W.2d 870; Keeton v. State, 149 Tex.Cr.R. 27, 190 S.W.2d 820; and Schroeder v. State, 92 Tex.Cr.R. 7, 241 S.W. 169.
The relief prayed for in the writ of habe-as corpus is denied.